Exhibit 10.22

EXECUTION VERSION

AMENDMENT NO. 3 TO THE REVOLVING CREDIT AGREEMENT

AMENDMENT NO. 3 TO THE REVOLVING CREDIT AGREEMENT, dated as of February 15, 2019
(this “Amendment”), by and among VERTIV INTERMEDIATE HOLDING II CORPORATION
(formerly known as CORTES NP INTERMEDIATE HOLDING II CORPORATION) (“Holdings”),
VERTIV GROUP CORPORATION (formerly known as CORTES NP ACQUISITION CORPORATION)
(the “Lead Borrower”), the other Borrowers, the other Credit Parties party
hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent (in such capacity,
the “Administrative Agent”), the Collateral Agents party hereto, each 2019
Increase Loan Lender (as defined below), and each Consenting Lender (as defined
below), JPMORGAN CHASE BANK, N.A., as the Swingline Lender (in such capacity,
the “Swingline Lender”) and as the Assignee (as defined below) (in the case of
the Swingline Lender and the Assignee, solely with respect to Section 6 hereof),
and the Assignors (as defined below) (solely with respect to Section 6 hereof);

WHEREAS, reference is hereby made to the Revolving Credit Agreement, dated as of
November 30, 2016 (as amended by Amendment No. 1 to the Revolving Credit
Agreement, dated as of September 28, 2018 (“Amendment No. 1”), and Amendment
No. 2 to the Revolving Credit Agreement, dated as of October 19, 2018
(“Amendment No. 2”), and as further amended, amended and restated, supplemented
or otherwise modified from time to time in accordance with the terms thereof
prior to the date hereof, the “Credit Agreement”; the Credit Agreement as
amended by this Amendment, the “Amended Credit Agreement”), among Holdings, the
Lead Borrower, the other Borrowers from time to time party thereto, the
Administrative Agent, the Collateral Agents, the other agents, arrangers and
bookrunners party thereto and each Lender from time to time party thereto;

WHEREAS, pursuant to Section 2.15 of the Credit Agreement, the Lead Borrower may
obtain Revolving Commitment Increases under the Credit Agreement by, among other
things, entering into an amendment to the Credit Agreement in accordance with
the terms and conditions set forth in the Credit Agreement;

WHEREAS, the Lead Borrower has notified the Administrative Agent that it is
requesting an increase in the (i) U.S. Revolving Commitments (the “U.S.
Revolving Commitment Increase”) in the amount set forth under the heading “U.S.
Revolving Commitment Increase” on Schedule 1 hereto, (ii) Canadian Revolving
Commitments (the “Canadian Revolving Commitment Increase”) in the amount set
forth under the heading “Canadian Revolving Commitment Increase” on Schedule 1
hereto, (iii) French Revolving Commitments (the “French Revolving Commitment
Increase”) in the amount set forth under the heading “French Revolving
Commitment Increase” on Schedule 1 hereto and (iv) Asian Revolving Commitments
(the “Asian Revolving Commitment Increase” and, together with the U.S. Revolving
Commitment Increase, the Canadian Revolving Commitment Increase, and the French
Revolving Commitment Increase, the “2019 Revolving Commitment Increases”) in the
amount set forth under the heading “Asian Revolving Commitment Increase” on
Schedule 1 hereto, in each case, pursuant to Section 2.15(b) of the Credit
Agreement;

WHEREAS, each Person identified on Schedule 1 hereto (each, a “2019 Increase
Loan Lender”, and collectively, the “2019 Increase Loan Lenders”) has agreed (on
a several and not a joint basis), subject to the terms and conditions set forth
herein and in the Credit Agreement, to provide a U.S. Revolving Commitment
Increase, a Canadian Revolving Commitment Increase, a French Revolving
Commitment Increase and/or an Asian Revolving Commitment Increase, in each case,
in the amount set forth opposite such 2019 Increase Loan Lender’s name on
Schedule 1 hereto (and the total amount of the (i) U.S. Revolving Commitment
Increase made pursuant to this Amendment shall be $10,000,000, (ii) Canadian
Revolving Commitment Increase made pursuant to this Amendment shall be
$5,000,000, (iii) French Revolving Commitment Increase made pursuant to this
Amendment shall be $5,000,000 and (iv) Asian Revolving Commitment Increase made
pursuant to this Amendment shall be $10,000,000);



--------------------------------------------------------------------------------

WHEREAS, the Credit Parties party hereto, the Administrative Agent and each of
the 2019 Increase Loan Lenders have indicated their willingness to amend,
pursuant to Section 2.15(d) and Section 13.12 of the Credit Agreement, certain
other terms of the Credit Agreement in connection with the establishment of such
2019 Revolving Commitment Increases as set forth in Section 2 of this Amendment;

WHEREAS, pursuant to Section 13.12 of the Credit Agreement, the Credit Agreement
or any other Credit Document may be amended in a writing signed by the Credit
Parties, the Administrative Agent and the Required Lenders;

WHEREAS, immediately after giving effect to the consummation of the 2019
Revolving Commitment Increases, the Credit Parties party hereto, the
Administrative Agent and the Lenders (including the 2019 Increase Loan Lenders)
constituting the Required Lenders under the Credit Agreement (after giving
effect to the 2019 Revolving Commitment Increases) (each, a “Consenting Lender”
and collectively, the “Consenting Lenders”) agree, pursuant to Section 13.12 of
the Credit Agreement, to the additional amendments to the Credit Agreement as
set forth in Section 5 of this Amendment (collectively, the “Required Lender
Amendments”);

WHEREAS, solely with respect to Section 6 of this Amendment, certain Lenders
party hereto, each as existing Lenders under the Credit Agreement, the Lead
Borrower, the Administrative Agent, and the Swingline Lender each hereby agree,
pursuant to Section 13.04 of the Amended Credit Agreement, to certain
assignments of the Revolving Commitments of such Lenders as set forth in
Section 6 to be effective on the Amendment No. 3 Effective Date; and

WHEREAS, JPMorgan Chase Bank, N.A. (or any of its affiliates as so designated by
them to act in such capacity) has been appointed and will act as the sole
arranger and bookrunner for the 2019 Revolving Commitment Increases and the
Required Lender Amendments (in such capacity, the “Arranger”).

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

Section 1. Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein which is defined in the Credit Agreement has the
meaning assigned to such term in the Credit Agreement. Each reference to
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Agreement” and each other similar reference
contained in the Credit Agreement shall, after this Amendment becomes effective,
refer to the Credit Agreement as amended hereby. This amendment is a “Credit
Document” as defined under the Credit Agreement.

Section 2. Amendments Relating to the 2019 Revolving Commitment Increases.
Effective as of the Amendment No. 3 Effective Date, the Credit Parties party
hereto, the Administrative Agent and each of the 2019 Increasing Loan Lenders
party hereto hereby agree to each of the following amendments:

(a) Amendments to Section 1.01. The following defined terms shall be added to
Section 1.01 of the Credit Agreement:

“Amendment No. 3” shall mean Amendment No. 3 to the Credit Agreement, dated as
of the Amendment No. 3 Effective Date.

 

-2-



--------------------------------------------------------------------------------

“Amendment No. 3 Effective Date” shall mean February 15, 2019.

(b) In the second paragraph of the recitals to the Credit Agreement, clause
(a) shall be replaced with the following: “(a) the Borrowers have requested that
the Lenders extend credit in the form of Revolving Loans in an aggregate
principal amount at any one time outstanding not to exceed, with respect to any
Subfacility, the amounts set forth on Schedule 2.01 with respect thereto,”;

(c) In the definition of “Asian Revolving Commitment” in Section 1.01 of the
Credit Agreement, replace the last sentence therein with the following: “The
aggregate amount of the Lenders’ Asian Revolving Commitments on the Amendment
No. 3 Effective Date is $35,000,000”;

(d) In the definition of “Canadian Revolving Commitment” in Section 1.01 of the
Credit Agreement, replace the last sentence therein with the following: “The
aggregate amount of the Lenders’ Canadian Revolving Commitments on the Amendment
No. 3 Effective Date is $20,000,000”;

(e) In the definition of “Credit Documents” in Section 1.01 of the Credit
Agreement, add the following after “this Agreement”: “, Amendment No. 1,
Amendment No. 2 and Amendment No. 3”;

(f) In the definition of “French Revolving Commitment” in Section 1.01 of the
Credit Agreement, replace the last sentence therein with the following: “The
aggregate amount of the Lenders’ French Revolving Commitments on the Amendment
No. 3 Effective Date is $12,500,000”; and

(g) In the definition of “U.S. Revolving Commitment” in Section 1.01 of the
Credit Agreement, replace the last sentence therein with the following: “The
aggregate amount of the Lenders’ U.S. Revolving Commitments on the Amendment
No. 3 Effective Date is $335,000,000.”

Section 3. 2019 Revolving Commitment Increases. Effective as of the Amendment
No. 3 Effective Date:

(a) The Lead Borrower and each 2019 Increase Loan Lender hereby agree that,
subject to the satisfaction (or waiver by the 2019 Increase Loan Lenders and, to
the extent required by Section 2.15(b) of the Credit Agreement, the Required
Lenders) of the conditions in Section 8 hereof, on the Amendment No. 3 Effective
Date, the 2019 Revolving Commitment Increase of each 2019 Increase Loan Lender
shall become effective and the U.S. Revolving Commitments, Canadian Revolving
Commitments, French Revolving Commitments and Asian Revolving Commitments shall
each be deemed increased by the amount of the U.S. Revolving Commitment
Increase, Canadian Revolving Commitment Increase, French Revolving Commitment
Increase and Asian Revolving Commitment Increase, respectively, of each 2019
Increase Loan Lender in the amounts set forth on Schedule 1 hereto. Pursuant to
Section 2.15 of the Credit Agreement, (i) the U.S. Revolving Commitment Increase
shall be U.S. Revolving Commitments, (ii) the Canadian Revolving Commitment
Increase shall be Canadian Revolving Commitments, (iii) the French Revolving
Commitment Increase shall be French Revolving Commitments, and (iv) the Asian
Revolving Commitment Increase shall be Asian Revolving Commitments, in each
case, for all purposes under the Credit Agreement and each of the other Credit
Documents and shall have terms identical to the U.S. Revolving Commitments, the
Canadian Revolving Commitments, the French Revolving Commitments and the Asian
Revolving Commitments, respectively, outstanding under the Credit Agreement
immediately prior to the date hereof (but giving effect to any amendments
hereunder).

(b) Without derogation of the obligations of any 2019 Increase Loan Lender that
is already a Lender under the Credit Agreement, each 2019 Increase Loan Lender
acknowledges and agrees that upon the Amendment No. 3 Effective Date, such 2019
Increase Loan Lender shall be a “Lender” under, and for all purposes of, the
Credit Agreement and the other Credit Documents, and shall be subject to and
bound by the terms thereof, and shall perform all the obligations of and shall
have all rights of a Lender thereunder.

 

-3-



--------------------------------------------------------------------------------

(c) After giving effect to such 2019 Revolving Commitment Increases and the
Revolving Commitment Assignments (as defined below) as set forth in Section 6,
the Revolving Commitment of each Lender shall be as set forth on Schedule 2
hereto (and such Schedule 2 shall supersede Schedule 2.01 to the Credit
Agreement that is in effect immediately prior to the Amendment No. 3 Effective
Date).

Section 4. Reallocation.

(a) The reallocation of the Lenders’ U.S. Revolving Loans, Canadian Revolving
Loans, French Revolving Loans and/or Asian Revolving Loans, as applicable,
contemplated by Section 2.15(c) of the Credit Agreement with respect to any
increase in the U.S. Revolving Commitments, Canadian Revolving Commitments,
French Revolving Commitments and Asian Revolving Commitments shall occur with
respect to the 2019 Revolving Commitment Increases contemplated hereby on the
Amendment No. 3 Effective Date, and the 2019 Increase Loan Lenders shall make
such U.S. Revolving Loans, Canadian Revolving Loans, French Revolving Loans
and/or Asian Revolving Loans, as applicable, on the Amendment No. 3 Effective
Date as may be required to effectuate such reallocation.

(b) On the Amendment No. 3 Effective Date, all participations in Letters of
Credit and Swingline Loans shall be reallocated pro rata among the Lenders under
the U.S. Subfacility after giving effect to the U.S. Revolving Commitment
Increase contemplated hereby.

Section 5. Required Lender Amendments to the Credit Agreement. Effective as of
the Amendment No. 3 Effective Date, following the effectiveness of the 2019
Revolving Commitment Increases, the Credit Parties party hereto, the
Administrative Agent and each of the Consenting Lenders party hereto, hereby
agree to amend Section 2.15(a)(viii) of the Credit Agreement to insert the
following at the end of such Section: “(or, in each case, such lesser amount as
the Administrative Agent may agree in its sole discretion)”.

Section 6. Revolving Commitment Assignments. By its execution of this Amendment,
(x) Bank of America, N.A. and Bank of America, N.A., acting through its Canada
Branch, each as an assignor (collectively, the “Assignors”), JPMorgan Chase
Bank, N.A., as assignee (the “Assignee”), the Lead Borrower, the Administrative
Agent, and the Swingline Lender, pursuant to Section 13.04 of the Credit
Agreement, each hereby (a) consents to the assignment of the respective
Revolving Commitments between the Assignors and the Assignee as previously
agreed, the effect of which is incorporated on Schedule 2 hereto (such
assignments, the “Revolving Commitment Assignments”) , which will be effective
on the Amendment No. 3 Effective Date, and (b) agrees that (i) the provisions of
this Section 6, together with such other provisions of this Amendment that
expressly refer to this Section 6, shall constitute the form of Assignment and
Assumption relating to the Revolving Commitment Assignments as required under
Section 13.04 of the Amended Credit Agreement, and such form is, solely for the
purpose of the Revolving Commitment Assignments contemplated hereby, reasonably
satisfactory to the Administrative Agent and the Lead Borrower, (ii) the
Administrative Agent shall otherwise comply with the provisions set forth in
Section 13.04 of the Amended Credit Agreement relating to the Revolving
Commitment Assignments, and (iii) after giving effect to the Revolving
Commitment Assignments and the 2019 Revolving Commitment Increases, the
Revolving Commitment of each Lender (including the Assignors and the Assignee)
shall be as set forth on Schedule 2 hereto (and such Schedule 2 shall, for the
avoidance of doubt, supersede any prior, contemporaneous or subsequent oral
agreements between any Assignor and the Assignee as to the amount of the
Revolving Commitment Assignments); and (y) each Assignor and the Assignee each
hereby agrees that, (a) as of the Amendment No. 3 Effective Date, it complies
with each of the applicable representations and warranties and the other
provisions set forth in the Standard Terms and Conditions for

 

-4-



--------------------------------------------------------------------------------

Assignment and Assumption as set forth on Exhibit K of the Amended Credit
Agreement, and (b) from and after the Amendment No. 3 Effective Date, the
Assignee shall (without limiting any of Assignee’s existing obligations
thereunder) be a party to the Amended Credit Agreement and, to the extent of the
interest assigned by the Revolving Commitment Assignments, have the rights and
obligations of a Lender under the Amended Credit Agreement, and each Assignor
shall, to the extent of the interest assigned by the Revolving Commitment
Assignments, be released from its obligations under the Amended Credit
Agreement.

Section 7. Representations Correct. By its execution of this Amendment, each
Credit Party party hereto hereby represents and warrants, as of the date hereof,
that:

(a) Each Credit Party that is party hereto has the corporate, partnership,
limited liability company or unlimited liability company power and authority, as
the case may be, to execute, deliver and perform the terms and provisions of
this Amendment (and by extension the Amended Credit Agreement) and has taken all
necessary corporate, partnership, limited liability company or unlimited
liability company action, as the case may be, to authorize the execution,
delivery and performance by it of this Amendment by each Credit Party that is a
party hereto. Each Credit Party that is a party hereto has duly executed and
delivered this Amendment, and this Amendment constitutes a legal, valid and
binding obligation enforceable in accordance with its terms, except to the
extent that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws generally affecting
creditors’ rights and by equitable principles (regardless of whether enforcement
is sought in equity or at law);

(b) Neither the execution, delivery or performance by any Credit Party party
hereto of this Amendment, nor compliance by it with the terms and provisions
hereof (i) will contravene any provision of any law, statute, rule or regulation
or any order, writ, injunction or decree of any court or governmental
instrumentality, (ii) will conflict with or result in any breach of any of the
terms, covenants, conditions or provisions of, or constitute a default under, or
result in the creation or imposition of (or the obligation to create or impose)
any Lien (except for Permitted Liens) upon any of the property or assets of any
Credit Party party hereto pursuant to the terms of, any indenture, mortgage,
deed of trust, credit agreement or loan agreement, or any other material
agreement, contract or instrument, in each case to which any Credit Party party
hereto is a party or by which it or any of its property or assets is bound or to
which it may be subject (except, in the case of preceding clauses (i) and (ii),
other than in the case of any contravention, breach, default and/or conflict,
that would not reasonably be expected, either individually or in the aggregate,
to have a Material Adverse Effect) or (iii) will violate any provision of the
certificate or articles of incorporation, certificate of formation, limited
liability company agreement or by-laws (or equivalent organizational documents),
as applicable, of any Credit Party party hereto;

(c) Except to the extent the failure to obtain or make the same would not
reasonably be expected to have a Material Adverse Effect, no order, consent,
approval, license, authorization or validation of, or filing, recording or
registration with (except for (x) those that have otherwise been obtained or
made on or prior to the Amendment No. 3 Effective Date and which remain in full
force and effect on the Amendment No. 3 Effective Date and (y) filings or
registrations which are necessary to perfect, or required under applicable law
with respect to, the security interests created under the Security Documents),
or exemption by, any governmental or public body or authority, or any
subdivision thereof, is required to be obtained or made by, or on behalf of, any
Credit Party party hereto to authorize, or is required to be obtained or made
by, or on behalf of, any Credit Party party hereto in connection with, the
execution, delivery and performance of this Amendment; and

(d) All proceeds of the Loans incurred after the Amendment No. 3 Effective Date
will be used in accordance with Section 9.11 of the Amended Credit Agreement.

 

-5-



--------------------------------------------------------------------------------

Section 8. Effectiveness. This Amendment shall become effective as of the date
hereof (the “Amendment No. 3 Effective Date”), subject to the satisfaction (or
waiver by the 2019 Increase Loan Lenders and, to the extent required by
Section 13.12 of the Credit Agreement, the Consenting Lenders) of the following
conditions:

(a) Counterparts of this Amendment shall have been executed and delivered by
Holdings, the Lead Borrower, the other Borrowers, the other Credit Parties, the
Administrative Agent, the Collateral Agents, each 2019 Increase Loan Lender, and
the Consenting Lenders collectively constituting the Required Lenders
immediately following the 2019 Revolving Commitment Increases, and, solely with
respect to Section 6 hereof, the Swingline Lender, the Assignors and the
Assignee.

(b) The Administrative Agent shall have received customary secretary’s or
director’s certificates for each Credit Party (together with applicable
attachments), in each case, substantially similar to the secretary’s or
director’s certificates (amended as necessary to reflect the transactions
contemplated hereby) for such Credit Party that was delivered on the Closing
Date or the Eurasian Effective Date, as applicable, or otherwise in form and
substance reasonably satisfactory to the Administrative Agent.

(c) The Administrative Agent shall have received (i) German account pledge
agreements, duly authorized, executed and delivered by Great River Finance
Designated Activity Company, Vertiv GmbH (formerly known as Emerson Network
Power GmbH) and Vertiv Integrated Systems GmbH (formerly known as Knürr GmbH),
creating junior ranking security interests over certain assets of the German
Credit Parties covered in the German Account Pledge Agreements, (ii) a Hong Kong
confirmation agreement to the Initial Hong Kong Security Agreement, executed by
the Hong Kong Credit Parties, (iii) a supplement to the Initial Singapore
Security Agreement, executed by the Singapore Guarantors, and (iv) an Irish deed
of confirmation to the Initial Irish Security Agreement, executed by the Irish
Credit Parties and the European Collateral Agent, in each case, dated the
Amendment No. 3 Effective Date and in form and substance reasonably satisfactory
to the Administrative Agent;

(d) The Administrative Agent shall have received from (i) Willkie Farr &
Gallagher LLP, special counsel to the U.S. Credit Parties, (ii) Morgan, Lewis &
Bockius LLP, California counsel to the U.S. Credit Parties formed or organized
under the laws of the State of California, (iii) Taft Stettinius & Hollister
LLP, Ohio counsel to the U.S. Credit Parties formed or organized under the laws
of the State of Ohio, (iv) Stikeman Elliott LLP, Canadian counsel to the
Canadian Credit Party, (v) Stewart McKelvey, Nova Scotia counsel to the Canadian
Credit Party, (vi) Mayer Brown, Hong Kong counsel to the Administrative Agent,
(vii) King & Wood Mallesons, Australian counsel to the Administrative Agent,
(viii) Mayer Brown International LLP, English counsel to the Administrative
Agent, (ix) Willkie Farr & Gallagher LLP, French counsel to the Credit Parties,
(x) Mayer Brown LLP, German counsel to the Administrative Agent, (xi) Willkie
Farr & Gallagher LLP, German counsel to the Credit Parties, (xii) A&L Goodbody,
Irish counsel to the Administrative Agent, (xiii) Allen & Gledhill LLP,
Singapore counsel to the Administrative Agent, and (xiv) Morgan Lewis Stamford
LLC, Singapore counsel to the Credit Parties, opinions addressed to the
Administrative Agent and each of the Lenders and dated the Amendment No. 3
Effective Date, in each case, substantially similar to the opinions (amended as
necessary to reflect the transactions contemplated hereby) for such Credit Party
that was delivered on the Closing Date or the Eurasian Effective Date, as
applicable, or otherwise in form and substance reasonably satisfactory to the
Administrative Agent;

(e) Each of the representations and warranties made by any Credit Party party
hereto set forth in Section 8 of the Credit Agreement or in any other Credit
Document are true and correct in all material respects (without duplication of
any materiality standard set forth in any such representation or warranty) on
and as of the Amendment No. 3 Effective Date with the same effect as though made
on and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties were true and correct in all material respects as of such date
(without duplication of any materiality standard set in any such representation
or warranty);

 

-6-



--------------------------------------------------------------------------------

(f) No Event of Default has occurred and is continuing;

(g) The Administrative Agent shall have received on or prior to the Amendment
No. 3 Effective Date, (i) for the ratable account of each 2019 Increase Loan
Lender, upfront fees in an amount equal to 0.50% of the aggregate principal
amount of the 2019 Revolving Commitment Increases of such 2019 Increase Loan
Lender as of the Amendment No. 3 Effective Date, (ii) for the account of the
Arranger, all fees required to be paid, and all expenses required to be paid or
reimbursed pursuant to the Engagement Letter, dated as of February 13, 2019 (the
“Engagement Letter”), by and among the Lead Borrower and JPMorgan Chase Bank,
N.A., and (iii) for the account of the Administrative Agent and the Arranger,
all reasonable out-of-pocket fees and expenses of the Administrative Agent and
the Arranger, including all invoiced fees and expenses of one primary U.S.
counsel to the Administrative Agent and one local counsel in any relevant
jurisdiction (which may include a single firm of counsel acting in multiple
jurisdictions), in each case, to the extent invoiced at least two (2) Business
Days’ prior to the date hereof;

(h) The Administrative Agent shall have received (i) in respect of each U.S.
Credit Party, certified copies of a recent date of requests for information or
copies (Form UCC-1) listing all effective financing statements that name
Holdings, the Lead Borrower or any other U.S. Credit Party as debtor and that
are filed in the UCC as may be reasonably necessary or desirable to perfect the
security interests purported to be created by the Security Documents, together
with copies of such other financing statements that name Holdings, the Lead
Borrower or any other U.S. Credit Party as debtor (none of which shall cover any
of the Collateral except to the extent evidencing Permitted Liens), (ii) in
respect of each U.S. Credit Party, reports as of a recent date listing all
effective tax and judgment liens with respect to Holdings, the Lead Borrower or
any other U.S. Credit Party in the United States, and (iii) in respect of the
Canadian Credit Party, PPSA certificates or equivalent Lien searches as of a
recent date, listing all effective financing statements that name the Canadian
Credit Party as debtor and that are filed in each jurisdiction as necessary to
perfect the security interests purported to be created by the Canadian Security
Documents, together with copies of such other financing statements that name the
Canadian Credit Party as debtor (none of which shall cover any of the Collateral
except to the extent evidencing Permitted Liens); and

(i) (i) Each 2019 Increase Loan Lender shall have received all documentation and
other information required by bank regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA PATRIOT Act and the AML Legislation, in each case, to the extent reasonably
requested by such Person in writing at least ten (10) days prior to the
Amendment No. 3 Effective Date, and (ii) to the extent the Lead Borrower
qualifies as a “legal entity customer” under 31 C.F.R. § 1010.230 (the
“Beneficial Ownership Regulation”), any 2019 Increase Loan Lender that has
requested, in a written notice to the Lead Borrower at least ten (10) days prior
to the Amendment No. 3 Effective Date, a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation (a “Beneficial
Ownership Certification”) shall have received such Beneficial Ownership
Certification (provided that, upon the execution and delivery by such 2019
Increase Loan Lender of its signature page to this Agreement, the condition set
forth in this clause (ii) shall be deemed to be satisfied).

Section 9. Post-Amendment No. 3 Effective Date Additional Inventory Security
Actions. The Lead Borrower agrees that, in accordance with the definition of
“Asian Borrowing Base” and other relevant provisions of the Credit Agreement, as
a condition to any Inventory of any Asian Credit Party being included as
Eligible Inventory in the calculation of the Asian Borrowing Base, the Lead
Borrower will, or will cause its relevant Subsidiaries to, (x) comply with each
of the applicable provisions set forth in the definition of “Additional
Inventory Security Actions” in the Credit Agreement with respect to such Asian

 

-7-



--------------------------------------------------------------------------------

Credit Party and Inventory owned by it, (y) deliver to the Administrative Agent
a new Borrowing Base Certificate giving pro forma effect to the inclusion of
such Inventory as Eligible Inventory, and (z) pay to the Administrative Agent
all reasonable and documented out-of-pocket costs and expenses incurred by the
Administrative Agent in connection with such Additional Inventory Security
Actions, including all reasonable and documented legal fees and expenses of a
single primary counsel for the Administrative Agent and, if necessary, one firm
of local counsel in each appropriate jurisdiction (which may include a single
firm of counsel acting in multiple jurisdictions) for the Administrative Agent,
in each case, incurred in connection with the foregoing; provided for the
avoidance of doubt, that any failure to comply with clauses (x) and (y) of the
foregoing shall not result in a Default or Event of Default, and the sole
consequence of the failure to comply with clauses (x) and (y) of the foregoing
shall be that the relevant Inventory shall not be included as Eligible Inventory
in the Asian Borrowing Base.

Section 10. Fees Generally. All fees payable hereunder, including, without
limitation, the fees payable under the Engagement Letter, shall be in all
respects fully earned, due and payable on the Amendment No. 3 Effective Date and
non-refundable and non-creditable thereafter.

Section 11. Acknowledgments and Confirmations.

(a) Each Credit Party party hereto hereby expressly acknowledges the terms of
this Amendment (and, for the avoidance of doubt, ratifies the terms of Amendment
No. 1 and Amendment No. 2) and reaffirms, as of the date hereof, (i) the
covenants and agreements contained in each Credit Document (and each joinder to
such Credit Documents) to which it is a party, including, in each case, such
covenants and agreements as in effect immediately after giving effect to this
Amendment and the transactions contemplated hereby, (ii) subject to any
limitations set forth in the Guaranty Agreement, its guarantee of the
Obligations (including, without limitation and to the extent applicable to such
Credit Party, the Obligations that may arise pursuant to the 2019 Revolving
Commitment Increases and, for the avoidance of doubt, to the extent applicable
to such Credit Party, the U.S. Revolving Commitment Increases (as defined in
Amendment No. 2)), and (iii) its prior grant of Liens on the Collateral to
secure the Obligations (including, without limitation and to the extent
applicable to such Credit Party, the Obligations that may arise pursuant to the
2019 Revolving Commitment Increases) owed or otherwise guaranteed by it pursuant
to the Security Documents with all such Liens continuing in full force and
effect after giving effect to this Amendment.

(b) Notwithstanding the above, each of the Credit Parties (other than the French
Credit Parties) party hereto consents to the amendments of and increases to the
Credit Agreement effected by this Amendment and confirms that (i) its
obligations as a Guarantor under the Guaranty Agreement to which it is a party
are not discharged or otherwise affected by those amendments and/or increases or
the other provisions of this Amendment (and for the avoidance of doubt Amendment
No. 1 and Amendment No. 2) and shall accordingly, subject to any limitations set
forth in the Guaranty Agreement, continue in full force and effect, (ii) its
obligations under, and the Liens granted by it in and pursuant to, the Security
Documents to which it is a party are not discharged or otherwise affected by
those amendments and/or increases or the other provisions of this Amendment (and
for the avoidance of doubt Amendment No. 1 and Amendment No. 2) and shall
accordingly remain in full force and effect, (iii) the Obligations so guaranteed
and secured shall, after the Amendment No. 3 Effective Date and subject to any
limitations set forth in the Guaranty Agreement, extend to the Obligations under
the Credit Documents (including under the Credit Agreement as amended pursuant
to this Amendment).

(c) Each French Credit Party hereby confirms to the other Parties that, upon and
following the execution and performance by it of this Amendment, (i) all of its
payment and performance obligations, contingent or otherwise, under each of the
Credit Documents to which it is a party shall remain in full force and effect,
(ii) the security created or purported to be created by it under each French
Security Document

 

-8-



--------------------------------------------------------------------------------

to which it is party shall remain in full force and effect and shall continue to
secure the “Secured Obligations” as such term is defined in each of the French
Security Documents and (iii) the term “Credit Agreement” as used in each French
Security Document to which it is party shall be a reference to the Amended
Credit Agreement and as further amended, restated, supplemental and modified
from time to time, and notably by this Amendment.

Section 12. Amendment, Modification and Waiver. After the effectiveness hereof,
this Amendment may not be amended, modified or waived except in accordance with
Section 13.12 of the Amended Credit Agreement.

Section 13. Liens Unimpaired. After giving effect to this Amendment, neither the
modification of the Credit Agreement effected pursuant to this Amendment nor the
execution, delivery, performance or effectiveness of this Amendment:

(a) impairs the validity, effectiveness or priority of the Liens granted
pursuant to any Credit Document, and such Liens continue unimpaired with the
same priority applicable to such Liens immediately prior to giving effect to
this Amendment to secure repayment of all Obligations, whether heretofore or
hereafter incurred; or

(b) requires that any new filings required to be made under any Credit Document
be made or other action required to be taken under any Credit Document be taken
to perfect or to maintain the perfection of such Liens.

Section 14. Entire Agreement. This Amendment, the Credit Agreement and the other
Credit Documents constitute the entire agreement among the parties hereto with
respect to the subject matter hereof and thereof and supersede all other prior
agreements and understandings, both written and verbal, among the parties hereto
with respect to the subject matter hereof. Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of any party under, the
Credit Agreement, nor alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. It is understood and agreed that each
reference in each Credit Document to the Credit Agreement, whether direct or
indirect, shall hereafter be deemed to be a reference to the Credit Agreement as
amended hereby and that this Amendment is a Credit Document. This Amendment
shall not constitute a novation of the Credit Agreement or any other Credit
Document.

Section 15. GOVERNING LAW.

(a) THIS AMENDMENT (OTHER THAN SECTION 11(c) OF THIS AMENDMENT) AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. SECTION 13.08
OF THE CREDIT AGREEMENT IS HEREBY INCORPORATED MUTATIS MUTANDIS AND SHALL APPLY
HERETO.

(b) SECTION 11(c) OF THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
RELEVANT PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH THE LAWS OF FRANCE.

Section 16. Severability. If any provision of this Amendment is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Amendment shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

 

-9-



--------------------------------------------------------------------------------

Section 17. Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Delivery by
facsimile or other electronic means of an executed counterpart of a signature
page to this Amendment shall be effective as delivery of an original executed
counterpart of this Amendment.

Section 18. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

[Remainder of Page Intentionally Left Blank]

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

VERTIV INTERMEDIATE HOLDING II CORPORATION By:  

/s/ Mary Ann Sigler

  Name: Mary Ann Sigler   Title: President and Treasurer VERTIV GROUP
CORPORATION, as Lead Borrower By:  

/s/ Mary Ann Sigler

  Name: Mary Ann Sigler   Title: Vice President and Treasurer CHARLOTTE
PROPERTIES LLC DESARROLLADORA LINA, LLC ELECTRICAL RELIABILITY SERVICES, INC.
ENERGY LABS, INC. HIGH VOLTAGE MAINTENANCE CORPORATION LIEBERT FIELD SERVICES,
INC. VERTIV CORPORATION VERTIV ENERGY SYSTEMS, INC. VERTIV IT SYSTEMS, INC.
VERTIV NORTH AMERICA, INC., as a U.S. Borrower By:  

/s/ Mary Ann Sigler

  Name: Mary Ann Sigler   Title: Vice President and Treasurer

 

 

[Signature Page to Amendment No. 3 to the Revolving Credit Agreement]



--------------------------------------------------------------------------------

VERTIV CANADA ULC, as Canadian Borrower By:  

/s/ Mary Ann Sigler

  Name: Mary Ann Sigler   Title: Treasurer VERTIV INFRASTRUCTURE LIMITED, as an
English Guarantor By:  

/s/ Eamon Rowan

  Name: Eamon Rowan   Title: Director VERTIV INDUSTRIAL SYSTEMS SAS VERTIV
FRANCE, as French Borrowers By:  

/s/ Giordano Albertazzi

  Name: Giordano Albertazzi   Title: President VERTIV GMBH, as German Borrower
By:  

/s/ Anne Meyke

  Name: Anne Meyke   Title: Managing director VERTIV INTERGRATED SYSTEMS GMBH,
as German Guarantor By:  

/s/ Giovanna Moschetto

  Name: Giovanna Moschetto   Title: Managing director

 

 

[Signature Page to Amendment No. 3 to the Revolving Credit Agreement]



--------------------------------------------------------------------------------

Signed for and on behalf of

GREAT RIVER FINANCE DESIGNATED ACTIVITY COMPANY as an Irish Borrowe

 

by it lawfully appointed attorney   

/s/ Eamon Rowan

EAMON ROWAN    (signature of attorney)

(name of attorney)

in the presence of

                      

/s/ Lorenza Macchion

      (Witness’ Signature)    Lorenza Macchion    (Witness’ Name)    Via
Leonardo da Vinci 16/18. Piove di Sacco (PD) 35028 Italy    (Witness’ Address)
   Legal, EMEA    (Witness’ Occupation)    Signed for and on behalf of    VERTIV
IRELAND LIMITED as an Irish Borrowe    by it lawfully appointed attorney   

/s/ Eamon Rowan

EAMON ROWAN    (signature of attorney)

(name of attorney)

in the presence of

  

                



  

/s/ Lorenza Macchion

      (Witness’ Signature)    Lorenza Macchion    (Witness’ Name)    Via
Leonardo da Vinci 16/18. Piove di Sacco (PD) 35028 Italy    (Witness’ Address)
   Legal, EMEA    (Witness’ Occupation)    Signed for and on behalf of   

 

 

[Signature Page to Amendment No. 3 to the Revolving Credit Agreement]



--------------------------------------------------------------------------------

VERTIV INTERNATIONAL DESIGNATED ACTIVITY COMPANY as an Irish Borrower

 

by it lawfully appointed attorney   

/s/ Eamon Rowan

EAMON ROWAN    (signature of attorney)

(name of attorney)

in the presence of

     

/s/ Lorenza Macchion

                       (Witness’ Signature)      

Lorenza Macchion

(Witness’ Name)

Via Leonardo da Vinci 16/18. Piove di Sacco (PD) 35028 Italy

(Witness’ Address)

Legal, EMEA

(Witness’ Occupation)

VERTIV (HONG KONG) HOLDINGS LIMITED (formerly known as GREAT RIVER HONG KONG)
HOLDING LIMITED), as a Hong Kong Borrower

 

EXECUTED as a deed by    )    [seal] VERTIV (HONG KONG) HOLDINGS    )    /s/ Ho
Siu Wah Michelle                 LIMITED    )    Name: Ho Siu Wah Michelle
acting by two directors    )    Title: Director    )    /s/ Au Kwok Yiu
Victor                    )    Name: Au Kwok Yu Victor    )    Title: Director
   )       )       )   

 

 

[Signature Page to Amendment No. 3 to the Revolving Credit Agreement]



--------------------------------------------------------------------------------

VERTIV (HONG KONG) HOLDINGS LIMITED (formerly known as GREAT RIVER HONG KONG)
HOLDING LIMITED), as a Hong Kong Borrower

 

EXECUTED as a deed by    )    [seal] VERTIV (HONG KONG) HOLDINGS    )    /s/ Ho
Siu Wah Michelle                         LIMITED    )    Name: Ho Siu Wah
Michelle acting by two directors    )    Title: Director    )    /s/ Au Kwok Yiu
Victor                              )    Name: Au Kwok Yu Victor    )    Title:
Director    )       )       )   

ATLAS ASIA LIMITED, as a Hong Kong Borrower

 

EXECUTED as a deed by    )    [seal] ATLAS ASIA LIMITED    )    acting by two
directors    )    /s/ Ho Siu Wah Michelle                              )   
Name: Ho Siu Wah Michelle    )    Title: Director    )    /s/ Au Kwok Yiu
Victor                               )    Name: Au Kwok Yu Victor    )    Title:
Director    )       )   

 

 

[Signature Page to Amendment No. 3 to the Revolving Credit Agreement]



--------------------------------------------------------------------------------

VERTIV (HONG KONG) LIMITED (formerly known as EMERSON NETWORK POWER (HONG KONG)
LIMITED), as a Hong Kong Borrower

 

EXECUTED as a deed by    )    [seal] VERTIV (HONG KONG) LIMITED    )    acting
by two directors    )    /s/ Ho Siu Wah Michelle                            )   
Name: Ho Siu Wah Michelle    )    Title: Director    )    /s/ Au Kwok Yiu
Victor                              )    Name: Au Kwok Yu Victor    )    Title:
Director    )       )   

 

VERTIV (SINGAPORE) PTE. LTD. as a Singapore Guarantor By:  

/s/ Andrew James Whall

  Name: Andrew James Whall   Title: Director AVOCENT ASIA PACIFIC PTE. LTD., as
a Singapore Guarantor By:  

/s/ Yvonne Lily Teo

  Name: Yvonne Lily Teo   Title: Director

 

 

[Signature Page to Amendment No. 3 to the Revolving Credit Agreement]



--------------------------------------------------------------------------------

VERTIV (AUSTRALIA) PTY. LTD.., as an Australian Guarantor

 

EXECUTED by VERTIV (AUSTRALIA)

PTY. LTD. (ACN 003 469 654) in

accordance with section 127(1) of the

Corporations Act 2001 (Cth) by authority of

its directors:

  

)

)

)

)

)

      )       )   

/s/ Stephen Saelley

/s/ Robert Lindsall

   )    Signature of director/company secretary* Signature of director    )   
*delete whichever is not applicable    )       )   

Robert Lindsall

   )   

Stephen Saelley

Name of director (block letters)      

Name of director/company secretary* (block letters)

*delete whichever is not applicable

 

 

[Signature Page to Amendment No. 3 to the Revolving Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent, U.S. Collateral Agent, Asian
Collateral Agent, Australian Collateral Agent, European Collateral Agent and
German Collateral Agent By:  

/s/ Gene R. Riego de Dios

        Name: Gene R. Riego de Dios         Title: Executive Director J.P.
MORGAN EUROPE LIMITED, as French Collateral Agent By:  

/s/ Matthew Sparkes

        Name: Matthew Sparkes         Title: Authorised Officer

 

[Signature Page to Amendment No. 3 to the Revolving Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a 2019 Increase Loan Lender and a Consenting
Lender

By:  

/s/ Gene R. Riego de Dios

        Name: Gene R. Riego de Dios         Title: Executive Director

 

[Signature Page to Amendment No. 3 to the Revolving Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a 2019 Increase Loan Lender and a Consenting Lender

By:  

/s/ Philip Nomura

        Name: Philip Nomura         Title: Senior Vice President

 

[Signature Page to Amendment No. 3 to the Revolving Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA MERRILL LYNCH INTERNATIONAL LIMITED, as a 2019 Increase Loan
Lender and a Consenting Lender By:  

/s/ Paula Langridge

        Name: Paula Langridge         Title: Senior Vice President BANK OF
AMERICA, N.A., ACTING THROUGH ITS CANADA BRANCH, as a 2019 Increase Loan Lender
and a Consenting Lender By:  

/s/ Sylwia Durkiewiecz

        Name: Sylwia Durkiewicz         Title: Vice President WELLS FARGO BANK,
NATIONAL ASSOCIATION, as a 2019 Increase Loan Lender and a Consenting Lender By:
 

/s/ Daniel J. Manella

        Name: Daniel J. Mannella         Title: Authorized Singatory WELLS FARGO
CAPITAL FINANCE CORPORATION CANADA, as a 2019 Increase Loan Lender and a
Consenting Lender By:  

/s/ David G. Phillips

        Name: David G. Phillips         Title: Senior Vice President BANK OF
MONTREAL, as a 2019 Increase Loan Lender and a Consenting Lender By:  

/s/ Kara Goodwin

        Name: Kara Goodwin         Title: Managing Director

 

[Signature Page to Amendment No. 3 to the Revolving Credit Agreement]



--------------------------------------------------------------------------------

BANK OF MONTREAL, TORONTO BRANCH, as a 2019 Increase Loan Lender and a
Consenting Lender By:  

/s/ Helen Alvarez-Hernandez

        Name: Helen Alvarez-Hernandez         Title: Managing Director

SOLELY WITH RESPECT TO SECTION 6 OF THIS AMENDMENT:

JPMORGAN CHASE BANK, N.A., as Administrative Agent, Swingline Lender and
Assignee By:  

/s/ Gene R. Riego de Dios

        Name: Gene R. Riego de Dios         Title: Executive Director

SOLELY WITH RESPECT TO SECTION 6 OF THIS AMENDMENT:

BANK OF AMERICA, N.A., as Assignor By:  

/s/ Philip Nomura

        Name: Philip Nomura         Title: Senior Vice President BANK OF
AMERICA, N.A., ACTING THROUGH ITS CANADA BRANCH, as Assignor By:  

/s/ Sylwia Durkiewicz

        Name: Sylwia Durkiewicz         Title: Vice President

 

[Signature Page to Amendment No. 3 to the Revolving Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1

TO AMENDMENT

North American Subfacilities

 

Name of Lender

   U.S. Revolving
Commitment Increase      Canadian Revolving
Commitment Increase  

Wells Fargo Bank, National Association

   $ 5,000,000.00      $ 0.00  

Wells Fargo Capital Finance Corporation Canada

   $ 0.00      $ 2,500,000.00  

Bank of Montreal, Chicago Branch

   $ 5,000,000.00      $ 0.00  

Bank of Montreal, Toronto Branch

   $ 0.00      $ 2,500,000.00     

 

 

    

 

 

 

Total

   $ 10,000,000.00      $ 5,000,000.00     

 

 

    

 

 

 

Foreign Subfacilities

 

Name of Lender

   French Revolving
Commitment Increase      Asian Revolving
Commitment Increase  

JPMorgan Chase Bank, N.A.

   $ 2,500,000.00      $ 5,000,000.00  

Bank of America, N.A.

   $ 0.00      $ 5,000,000.00  

Bank of America Merrill Lynch International Limited

   $ 2,500,000.00      $ 0.00     

 

 

    

 

 

 

Total

   $ 5,000,000.00      $ 10,000,000.00     

 

 

    

 

 

 

 

Schedule 1-1



--------------------------------------------------------------------------------

SCHEDULE 2

TO AMENDMENT

SCHEDULE 2.011

Commitments

 

Lenders

   U.S. Revolving
Commitments      Canadian
Revolving
Commitments      European
Revolving
Commitments  

JPMorgan Chase Bank, N.A.

   $ 58,009,850.81      $ 2,582,236.84      $ 3,442,982.45  

Bank of America, N.A.

   $ 58,009,850.80      $ 0.00      $ 3,442,982.45  

Bank of America, N.A., acting through its Canada Branch

   $ 0.00      $ 2,582,236.84      $ 0.00  

Wells Fargo Bank, National Association

   $ 73,796,891.74      $ 0.00      $ 0.00  

Wells Fargo Capital Finance Corporation Canada

   $ 0.00      $ 5,625,000.00      $ 0.00  

Wells Fargo Capital Finance (UK) Ltd.

   $ 0.00      $ 0.00      $ 4,166,666.67  

PNC Bank, National Association

   $ 41,510,360.84      $ 2,083,333.33      $ 2,777,777.78  

ING Capital LLC

   $ 41,510,360.84      $ 2,083,333.33      $ 2,777,777.78  

Deutsche Bank AG New York Branch

   $ 8,302,072.16      $ 0.00      $ 555,555.56  

Deutsche Bank AG, Canada Branch

   $ 0.00      $ 416,666.67      $ 0.00  

Citibank, N.A.

   $ 8,302,072.16      $ 416,666.67      $ 555,555.56  

Goldman Sachs Bank USA

   $ 14,833,422.65      $ 416,666.67      $ 555,555.56  

Morgan Stanley Senior Funding, Inc.

   $ 8,302,072.16      $ 416,666.67      $ 555,555.56  

Bank of Montreal, Chicago Branch

   $ 11,641,657.74      $ 0.00      $ 0.00  

Bank of Montreal, Toronto Branch

   $ 0.00      $ 2,833,333.33      $ 0.00  

Bank of Montreal, London Branch

   $ 0.00      $ 0.00      $ 444,444.44  

Credit Suisse AG, Cayman Islands Branch

   $ 6,641,657.74      $ 333,333.33      $ 444,444.44  

HSBC Bank USA, N.A.

   $ 3,320,828.87      $ 166,666.67      $ 222,222.22  

Barclays Bank PLC

   $ 818,901.49      $ 43,859.65      $ 58,479.53  

Total

   $  335,000,000.00      $  20,000,000.00      $  20,000,000.00  

 

Lenders

   Asian Revolving
Commitments      French Revolving
Commitments      German Revolving
Commitments  

JPMorgan Chase Bank, N.A.

   $  17,500,000.00      $ 6,250,000.00      $  3,750,000.00  

Bank of America, N.A.

   $ 17,500,000.00      $ 0.00      $ 3,750,000.00  

Bank of America Merrill Lynch International Limited

   $ 0.00      $ 6,250,000.00      $ 0.00  

Total

   $ 35,000,000.00      $  12,500,000.00      $ 7,500,000.00  

 

1

Schedule 2 gives effect to (x) the Revolving Commitment Assignments set forth in
Section 6 of this Amendment and (y) the 2019 Revolving Commitment Increases, in
each case, to be effective as of the Amendment No. 3 Effective Date.

 

Schedule 2-1



--------------------------------------------------------------------------------

Lenders

   U.S. FILO
Revolving
Commitments      Canadian FILO
Revolving
Commitments  

JPMorgan Chase Bank, N.A.

   $ 3,870,631.66      $ 344,298.25  

Bank of America, N.A.

   $ 3,870,631.66      $ 0.00  

Bank of America, N.A., acting through its Canada Branch

   $ 0.00      $ 344,298.25  

Wells Fargo Bank, National Association

   $ 4,744,774.92      $ 0.00  

Wells Fargo Capital Finance Corporation Canada

   $ 0.00      $ 416,666.67  

PNC Bank, National Association

   $ 3,350,750.27      $ 277,777.78  

ING Capital LLC

   $ 3,350,750.27      $ 277,777.78  

Deutsche Bank AG New York Branch

   $ 670,150.06      $ 0.00  

Deutsche Bank AG, Canada Branch

   $ 0.00      $ 55,555.55  

Citibank, N.A.

   $ 670,150.06      $ 55,555.55  

Goldman Sachs Bank USA

   $ 388,799.57      $ 55,555.55  

Morgan Stanley Senior Funding, Inc.

   $ 670,150.06      $ 55,555.55  

Bank of Montreal, Chicago Branch

   $ 536,120.04      $ 0.00  

Bank of Montreal, Toronto Branch

   $ 0.00      $ 44,444.45  

Credit Suisse AG, Cayman Islands Branch

   $ 536,120.04      $ 44,444.45  

HSBC Bank USA, N.A.

   $ 268,060.02      $ 22,222.22  

Barclays Bank PLC

   $ 72,911.37      $ 5,847.95  

Total

   $  23,000,000.00      $  2,000,000.00  

 

 

Schedule 2-2